UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                                      No. 96-4467
FREDERICK MAURICE DURHAM, a/k/a
Fuquan,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of North Carolina, at Shelby.
Lacy H. Thornburg, District Judge.
(CR-94-44)

Submitted: February 26, 1999

Decided: May 6, 1999

Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Paul Craig Pooley, Durham, North Carolina, for Appellant. Mark T.
Calloway, United States Attorney, Brian Lee Whisler, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Appellant Frederick Maurice Durham appeals his convictions for
conspiracy to possess with intent to distribute cocaine base in viola-
tion of 21 U.S.C. § 846 (1994), and two counts of unlawful posses-
sion of a firearm in violation of 18 U.S.C.A. § 922(g)(1) (West Supp.
1998). On appeal, Durham challenges the district court's denial of his
motion challenging the composition of the jury and the sufficiency of
the evidence supporting the firearms counts. Finding no error, we
affirm.

Durham first alleges that the district court erred by denying his
motion challenging the composition of the jury venire. This court has
considered and rejected the identical claim raised by Durham's co-
defendant in United States v. Matata, No. 97-4281 (4th Cir. May 27,
1998) (unpublished). Durham and Matata joined in the motion to
challenge the composition of the jury venire. Durham alleges that his
argument varies from that of Matata's appeal; however it appears to
the court that the arguments are nearly identical and raise the same
legal issues. While Durham is not estopped from raising this issue, the
court has considered the district court's decision on the issue and
found it without error. We therefore find Durham's claim to be merit-
less.

Durham next challenges the sufficiency of the evidence supporting
the firearms convictions. To prove a § 922(g)(1) violation, the gov-
ernment must prove three elements: (1) that the defendant was a con-
victed felon at the time of the offense; (2) that he voluntarily and
intentionally possessed a firearm; and (3) that the firearm traveled in
interstate commerce at some point in time. See 18 U.S.C.A.
§ 922(g)(1). Durham stipulated that he had a prior felony conviction
and was a prohibited person under § 922(g)(1). He contests whether
there was sufficient evidence to establish constructive possession of
the firearm in counts twenty-eight and thirty-five. In count twenty-
eight, Durham was charged with possession on or about August 20,
1993. The charge is a result of a traffic stop by a police officer of a
car in which Durham was a passenger. The officer recovered firearms
from under the driver's seat as well as a loaded nine millimeter hand-

                    2
gun from under Durham's passenger seat. Count thirty-five relates to
the seizure of a Cobray nine millimeter handgun from under a cushion
of a couch on November 12, 1993. Durham admitted that he owned
the weapon. The officer obtained a certificate of ownership for the
handgun registering Durham as the owner. The purchase date was
November 8, 1993.

There was ample evidence at trial to demonstrate that Durham pos-
sessed a firearm on or about the dates charged in counts twenty-eight
and thirty-five. At least three witnesses observed Durham possessing
as well as firing the firearm shortly before the dates in question. Dur-
ham admitted ownership of the weapon seized in count thirty-five,
which was corroborated by certificate of ownership. Evidence of
ownership showing the defendant purchased the firearm is sufficient
to demonstrate possession. See United States v. Rahman, 83 F.3d 89,
93 (4th Cir. 1996).

Durham next contends that his possession of the firearm must have
had a direct impact on interstate commerce, greater than merely that
the firearm originated in a state other than North Carolina. The fire-
arm in question was manufactured and originally purchased in Geor-
gia, but it was seized in North Carolina. We have held that the
existence of the statute's jurisdictional element, requiring the Govern-
ment to prove that the firearm was shipped or transported in interstate
or foreign commerce, satisfies the minimal nexus required for the
Commerce Clause. See United States v. Wells, 98 F.3d 808, 811 (4th
Cir. 1996). We therefore hold that an adequate interstate nexus exists
if the firearm was shipped or transported in interstate or foreign com-
merce, regardless of whether the defendant was involved in the ship-
ping or transporting. Therefore we find that the evidence of
constructive possession and of an interstate nexus was sufficient. See
Glasser v. United States, 315 U.S. 60, 80 (1942).

We therefore affirm the judgment. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED

                     3